[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR CONTEMPT (POST JUDGMENT) MOTION # 158
Defendant has requested that the Plaintiff be adjudged in contempt for her failure to pay her proportional share of the 1998 taxes as ordered by the court in its decision of December 21, 1999. CT Page 3514
The Plaintiff does not dispute that she has failed to make the payment, but rather repeats the arguments made in her January 3, 2000 Post Judgment Motion to Clarify Memorandum of Decision, which motion was previously denied on January 20, 2000.
The Defendant, at the hearing on this matter, indicated that his primary interest was to have the payment made. The court orders that the Plaintiff pay her share of the 1998 tax liability within five business days of this decision. A further hearing on the Motion For Contempt is ordered to be held on Monday, March 20, 2000, at 9:30 a.m. to determine whether said payment has been made, and if not to consider sanctions and relief
HILLER, J.